Kruse, J.
(concurring):
. I concur upon the ground that upon the evidence the jury could properly find' the defendant negligent respecting the method of doing the work, and in superintending the same. I do not think the -finding of negligence can be sustained in failing to furnish proper tools or appliances, excepting so far as there may have been negligent superintendence in placing the skids and method of doing the work; and while the charge may not be very clear upon that point, that, I think, is the effect of it.
Judgment and order affirmed, with costs.